Third District Court of Appeal
                                State of Florida

                             Opinion filed April 5, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D16-2435
                          Lower Tribunal No. 09-41811
                              ________________


                                 Charbel Abud,
                                     Appellant,

                                         vs.

                 Maria Isabel Saad and Gabriella Alegre,
                                     Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, John
Schlesinger, Judge.

      Carrillo & Carrillo, Pedro R. Carrillo and Felix R. Carrillo; Arnaldo Velez,
for appellant.

      Alexis Gonzalez and Gustavo Sardiña, for appellees.


Before EMAS, LOGUE and LUCK, JJ.

      EMAS, J.
      The case below involved an action for breach of contract and declaratory

judgment, following an unconsummated real estate transaction between Charbel

Abud (the Seller) and Maria Isabel Saad and Gabriella Alegre (the Buyers).

Following discovery, both sides filed motions for summary judgment and,

following a hearing, the trial court entered final summary judgment in favor of the

Buyers.

      Upon our de novo review, Volusia County v. Aberdeen at Ormond Beach,

L.P., 760 So. 2d 126 (Fla. 2000), we affirm, holding that the trial court correctly

determined there were no material issues of disputed fact and that, as a matter of

law, the Buyers’ communications with the Seller constituted timely and proper

cancellation of the contract pursuant to its terms.

      Affirmed.




                                           2